Order entered October 28, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01583-CR

                       BENJAMIN KNIGHTEN BURCH, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F09-00319-Q

                                         ORDER
       A letter sent to appellant notifying him of the Court’s submission date was returned by

the Texas Department of Criminal Justice with the handwritten notation “deceased” on the

envelope. The Clerk of the Court contacted the Texas Department of Criminal Justice and spoke

with an official at the Wynne Unit, who notified the Clerk of the Court that appellant passed

away on September 12, 2015.

       Accordingly, under Texas Rule of Appellate Procedure 7.1(a)(2), we PERMANENTLY

ABATE this appeal.

                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE